Citation Nr: 1803028	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  12-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 8, 2015, and a rating in excess of 20 percent from that date, for service-connected lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983, from June 1984 to September 1989, and from December 1989 to October 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO increased the Veteran's low back disability rating to 10 percent, but continued to deny his service connection claim for a bilateral knee disability on the basis that new and material evidence had not been submitted.  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  The RO issued a supplemental SOC (SSOC) in August 2013.

In March 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In a January 2015 decision, the Board reopened the Veteran's claim for service connection for bilateral knee disability, and remanded the service connection claim, on the merits, along with the increased rating claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C.

After accomplishing further action, in a May 2015 rating decision, the AMC assigned a higher, 20 percent rating for degenerative arthritis of the lumbar spine (previously rated as low back strain), effective May 8, 2015.  The AMC awarded service connection for radiculopathy of the right and left lower extremities, each evaluated as 20 percent disabling, effective May 8, 2015 [ to date, the Veteran has not appealed either the assigned rating or effective date].  However, the AMC continued to deny the claim for service connection for bilateral knee disability and denied a rating higher than 20 percent for the low back disability (as reflected in a May 2015 supplemental SOC (SSOC), and returned these matters to the Board. 

Although the AMC awarded an increased rating for the lumbar spine disability from May 8, 2015, as higher ratings for lumbar spine disability are available before and after that date, and a claimant is presumed to seek the maximum available benefit for a disability, the claim involving evaluation of the lumbar spine disability-now characterized to reflect the staged ratings assigned-remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2016, the Board again remanded the claims on appeal to the RO via the AMC.  After accomplishing further action, the AMC continued to deny claims for service connection for bilateral knee disability and  rating higher than 20 percent for the low back disability (as reflected in a July 2017 SSOC), and returned these matters to the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.

The Board's decision addressing the increased rating claim for a lumbar spine disability is set forth below.  The claim for service connection for a bilateral knee disability is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the May 10, 2010 claim for increase but prior to May 8, 2015, the Veteran's low back strain was manifested by subjective complaints of pain and stiffness, objective findings of forward flexion to greater than 60 degrees but not greater than 85 degrees, a combined range of motion greater than 120 degrees but not greater than 235 degrees; there is no evidence that the Veteran experienced muscle spasm or guarding severe enough to abnormal gait or abnormal spinal contour, ankylosis, intervertebral disc syndrome (IVDS) or any neurological manifestation(s) of lumbar spine disability other than those for which separate ratings have been assigned.

3.  The collective medical and lay evidence indicates that, since May 8, 2015, the Veteran has manifested thoracolumbar spine motion of 30 degrees or less; but there has been no unfavorable ankylosis of the entire thoracolumbar spine or evidence of IVDS having a total duration of at least 6 weeks during any 12-month period.

4.  The schedular criteria are adequate to rate the Veteran's service-connected spine disability at all pertinent points.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected lumbar spine disability, prior to May 8, 2015, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent, but no higher, rating  for service-connected lumbar spine disability, from May 8, 2015, are met. 38 U.S.C. §§ 1155, 5107(b) ( 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating IVDS Based on Incapacitating Episodes (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 ( 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a June 2010 pre-rating letter sent to the Veteran in connection with his increased rating claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claims is the transcript of the Board hearing, along with written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the March 2014 Board hearing, the undersigned identified the claims on appeal, to include the claim herein decided.  Moreover, with respect to this claim, information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  After the hearing, the Board sought further development of the claim, as the result of which additional evidence was added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As indicated above, in January 2015 and September 2016, the Board remanded the claim on appeal for additional development, and the record reflects substantial compliance with the prior remand directives with respect to the increased rating claim.   See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, as directed by the Board, the AOJ obtained outstanding VA records, to include records prior to September 2010, invited the Veteran to identify, or provide records from, any additional sources of treatment (records from private physicians were identified and provided), and, in April 2017, an addendum opinion was obtained.  Moreover, after receipt of the addendum opinion, private treatment records, and additional VA records, the AOJ re-adjudicated the claim, as directed (as reflected in the July 2017 supplemental SOC (SSOC)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increased rating claim, the Board must consider the applicability of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be warranted.  

The Board notes, at the outset, that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board is aware that the United States Court of Appeals foe Veterans Claims (Court) recently held that 38 C.F.R. § 4.59 "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Specifically, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and non weight-bearing, and, if possible, with the range of the opposite undamaged joint.  Id. at 169-70.  That regulation provides that that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59  (2017).

The VA examination reports of record related to the lumbar spine disability appears to reflect that not all of this specific testing was  performed.  However, because the Board is granting the maximum rating based on limitation of motion of the lumbar spine disability from May 8, 2015 forward (as will be discussed in greater detail below), and higher ratings require either ankylosis, or malunion or nonunion of the tibia and fibula, which is not shown, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.  Moreover, remanding the claim to arrange for an additional VA examination to obtain active- and passive-motion and weight-bearing and non weight-bearing range of motion measurements would only result in further delay in deciding the appeal without additional benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran's service-connected lumbar spine disability has been rated as 10 percent disabling prior to May 8, 2015, and as 20 percent disabling from May 8, 2015, forward.  The Board notes that, while the ratings for the Veteran's lumbar disability have been assigned under Diagnostic Codes (DCs) 5243-5237, all spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Alternatively, disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

During a June 2010 VA examination, the Veteran described constant pain described as a "twisting, knife-like feeling" in his lower back.  Range of motion testing revealed flexion to 80 degrees, where pain occurred.  Extension was to 80 degrees, where pain occurred.  Right and left lateral flexion was to 30 degrees, each, as was right and left rotation.  

In a September 2010 VA addendum opinion, the examiner reported that he was unable to test for three repetitions of range of motion of the lumbar spine because after the first test, the Veteran was in too much agony and said he would not be able to do any further range of motion testing.  

A February 2011 private treatment note from Cumberland Neurosurgery noted that the Veteran reported his lower back pain was aggravated by bending, lifting, and prolonged standing.  At that time, his gait and station was noted as normal, as he was able to stand without difficulty and ambulate without assistance. 

A February 2014 treatment note from Dr. J.D.A. indicates that a back examination revealed tenderness at about five degrees of flexion and five degrees of extension.  Additionally, on lateral rotation, it was about five degrees each way.  

During the March 2014 hearing, the Veteran testified that his primary symptom associated with his lower back is pain.  He reported that pain occurred on bending, rotating, twisting, and turning.  The Veteran reported taking pain medication to ease the constant pain in his back.  He reported the pain was worse during a flare-up.  Additionally, he reported he was still employed as a driver of a tow motor.   

On VA examination in May 2015, the Veteran reported constant pain in his lower back.  He described functional impairment with sitting, standing, frequent change of position, walking, bending, lifting, twisting, and turning.  The examiner noted that range of motion contributed to functional loss while sitting, standing, frequent change of position, walking, bending, lifting, twisting, and turning.  The examiner indicated that there was evidence of pain with weight bearing, and  guarding or muscle spasms of the thoracolumbar spine.  His muscle spasms resulted in abnormal gait or abnormal spinal contour.  Localized tenderness resulted in abnormal gait or abnormal spinal counter.  Range of motion testing showed flexion to 70 degrees, where pain occurred.  Extension was to 20 degrees.  Repetitive use testing revealed no further limitation of motion.  There was no IVDS noted at that time.  Pain was noted on examination and the examiner reported that the pain caused functional loss.    

An April 2016 treatment note from Dr. J.N. reflects that the Veteran's pain was worse with both lumbar flexion and extension, and he was limited in both areas. 

In April 2017, the Veteran underwent a VA examination and reported increased pain when bending and lifting in his lower back.  He reported pain, weakness, fatigability or incoordination that significantly limited functional ability with flare-ups with pain.  He did not have any guarding or muscle spasm of the thoracolumbar spine.  He experienced interference with sitting and standing.  No muscle atrophy or ankylosis of the spine was noted.  Range of motion testing revealed flexion to 25 degrees, where pain occurred.  Extension was to 10 degrees, where pain occurred.  Right and left lateral flexion was to 15 and 10 degrees, respectfully, and right and left rotation was to 35 degrees, each.  Additionally, the examiner noted a diagnosis of IVDS in 2011; however, later on in the examination report, the examiner noted that no IVDS was present at the time of the examination.  

For the period prior to May 8, 2015, a rating in excess of 10 percent under the General Rating Formula is not warranted.  There is no evidence that flexion was limited to 60 degrees.  Indeed, on June 2010 VA examination, flexion was only limited to 80 degrees.  Further, there is no evidence that combined range of motion was limited to 120 degrees, which also was not shown at the June 2010 VA examination.  There was also no evidence of any ankylosis.  Finally, there was no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Without any evidence of such, a rating in excess of 10 percent is not warranted for the period from May 10, 2010 to May 8, 2015.

However, for the period since May 8, 2015, the Board finds that a 40 percent rating for the Veteran's lumbar spine disability is warranted.  The May 2015 examiner noted functional impairment and functional loss due to pain.  Additionally, the May 2017 examiner noted pain, weakness, and fatigability.  The Veteran has consistently and credibly stated that he is unable to bend over or has difficulty during periods of pain.  Furthermore, the thoracolumbar range of motion testing in April 2017 suggests a 40 percent rating for the Veteran's lumbar spine disability.  

In light of the above, the Board finds that the evidence is at least in relative equipoise (relatively evenly balanced) on the question of when the criteria for the 40 percent rating were met.  Although thoracolumbar range of motion testing did not reveal forward flexion of 30 degrees or less until the April 2017 VA examination, taking into consideration the objective range of motion findings, and the Veteran's subjective complaints of pain and other factors, to include during flare-ups , and resolving all reasonable doubt in the Veteran's favor, the Board finds that the 40 percent rating is warranted from May 8, 2015.  

However, no higher rating is assignable.  A 40 percent rating is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula. Notably, a rating excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  There is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the claim period, and the absence of ankylosis was specifically noted during the June 2010, May 2015, and April 2017 VA examinations.  

The Board also finds that Note 1 of the General Rating Schedule provides no basis for any higher or additional, compensable rating(s) for any separately ratable neurological manifestation(s) of lumbar spine disability is/are warranted.  As discussed above, service connection for right and left  lower extremity neuropathy has been granted; however, as the Veteran has not disagreed with any initial rating of effective date assigned, no such matter is before the Board.  There also is no evidence or argument that the Veteran has experienced any neurological manifestation(s) of lumbar spine disability in addition to the right and left lower extremity radiculopathy.  Indeed, the April 2017 VA examiner explained that there are no neurological manifestations associated with the lumbar spine disability aside from the lower extremity radiculopathy.  

Additionally, for the entirety of the period under consideration in this appeal, no higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is warranted.  The April 2017 VA examiner noted that the Veteran experienced IVDS in 2011.  However, the examiner explained that there were no episodes of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  Additionally, the examiner noted that no IVDS was present at the time of the examination.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's lumbar spine disability has reflected so exceptional or so unusual a disability picture as to render the applicable criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's lumbar spine disability at all pertinent points.  The rating schedule fully contemplates the symptoms associated with his disability, to include limited range of motion, and functional loss due to pain and other factors, to include on repeated use and during flare ups, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of the service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the disability under consideration, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's lumbar spine disability is  has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary.
 
Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record, however, reflects that the Veteran has a freestanding claim for a TDIU based on all service-connected disabilities, which the Veteran has yet to perfect an appeal of, as discussed above.  There is no evidence or argument that the Veteran's lumbar spine disability, alone, has actually or effectively rendered  him unemployable.  Indeed, during the March 2014 hearing, the Veteran testified that he was employed as a driver of a tow motor.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU has not reasonably been raised, and need not be addressed in conjunction with the higher rating claims herein decided.

For all the foregoing reasons, the Board finds that, while the Board has resolved all reasonable doubt in the Veteran's favor in awarding a higher 40 percent rating for the Veteran's lumbar spine disability from May 8, 2015, the preponderance of the evidence is against the assignment of a higher rating from May 10, 2010 to May 8, 2015; thus, a rating in excess of 10 percent prior to May 8, 2015 must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 10 percent for service-connected lumbar spine disability, prior to May 8, 2015, is denied.

A disability rating of 40 percent for service-connected lumbar spine disability, from May 8, 2015, is granted, subject to the legal authority governing the payment of compensation.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran seeks service connection for a bilateral knee disability that he asserts occurred as a result of constant stair-climbing during service.  

In a September 2016 remand, the Board directed that the AOJ arrange for the Veteran to undergo a VA examination for his knees to obtain an opinion as to the etiology of current knee disability(ies)-specifically, whether any knee disability had its onset in, or was otherwise medically related to his military service, to include constantly going up and down stairs therein, as alleged.  In rendering the requested opinion, the examiner was directed to specifically consider and discuss the Veteran's documented medical history and assertions; to include his lay assertions asserting repetitively climbing ladders, that he experienced pain since separation from service to present, and the impact of his civilian work post-service.  

However, the report of the April 2017 examination conducted pursuant to the remand reflects no discussion, or even mention, of the lay statements of the Veteran.  An addendum to the April 2017 medical opinion was requested by the AOJ and provided in June 2017 where the medical professional, again, provided no discussion, or even mention, of the lay statements of the Veteran.  Rather, the examiner provided a negative opinion solely on the basis that the Veteran's SF 88/93 shows no documentation of knee issues while in service.  

Additionally, it appears that the examiner did not thoroughly review the medical evidence of record.  Specifically, the April 2017 VA examiner found that the Veteran did not have a current diagnosis associated with his claimed condition.  However, July 2010 radiology testing revealed minimal bilateral osteoarthritic changes with some mild patellofemoral arthritis in his knees.  An October 2016 treatment note from Dr. J.D.A. revealed an assessment of bilateral knee bursitis with probable degenerative joint disease (DJD).  The VA examiner did not address these diagnoses or radiology testing.  Furthermore, although as noted previously, a February 2014 statement from Dr. A. seems to suggest that the constant stair-climbing during the Veteran's Navy service may have contributed to his knee problems.  The April 2017 VA examiner failed to address this statement as requested.

Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and all assertions, and supported by complete, clearly-stated rationale-is also needed to resolve the claim for service connection for a bilateral knee disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should  undertake appropriate action to obtain all outstanding, pertinent records, to include VA medical records dates from Nashville VA Medical Center (VAMC) since September 2010.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Nashville VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran September 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the Veteran's current bilateral knee disability.  

Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 
	
If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral knee disability had its onset during service, or is otherwise medically related to service.  

In addressing the above, the physician must consider and discuss all pertinent in-and post-service evidence, to particularly include the Veteran's lay assertions regarding repetitively climbing ladders during his 11 years of Navy service; his testimony that he experienced knee pain since separation from service to the present. 

The physician should also discuss the impact, if any, of the Veteran's 15 years of military service as a carpentry specialist, advanced builder, and tool and equipment technician; and the impact, if any, of his post-service work in construction.  

Notably, the absence of documented evidence of a knee diagnosis or complaints in or shortly after service should not, alone, serve as the sole basis for a negative opinion. In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state and explain why.  

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light all pertinent evidence (to particularly include that added to the VBMS and/or /Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


